William H. Rehnquist: We'll hear argument now in number oh oh nine seventy-three, the United States versus Alphonso Vonn. Mr. Dreeben. [Inaudible]
Michael R. Dreeben: Mr. Chief Justice, and may it please the Court. Respondent pleaded guilty with counsel by his side after having been advised at least twice earlier in the proceedings of his right to the assistance of counsel at all stages of the proceedings. The court of appeals, nevertheless, set aside his guilty plea on the ground that the district court, during the guilty plea colloquy, had failed to advise respondent of his right to the assistance of counsel as required by rule eleven C three of the Federal Rules of Criminal Procedure. The court of appeals decision is wrong for three reasons. First, the court of appeals erred by applying a harmless error rather than a plain error standard of review to the district court's violation of rule eleven. Respondent had not objected in the trial court to the rule eleven error, and therefore the standard of review is that for claims which were not preserved below, rather than claims that were. Second, the Ninth Circuit applied an incorrect standard for determining whether a rule eleven error affects substantial rights within the meaning of the harmless error and plain error rules. The Ninth Circuit was of the view that unless the defendant could be shown to have knowledge of the precise aspect of rule eleven, that the district court had failed to inform the defendant about the guilty plea must be set aside. The correct standard under this Court's cases is whether the error had an effect on the outcome of the proceeding, which in this case means whether the error had an effect on respondent's willingness to enter a knowing and voluntary guilty plea. And finally, the Ninth Circuit erred by confining its analysis of whether the error in this case warranted reversal to the record of the guilty plea colloquy itself, failing to look at other portions of the official record that illuminated whether the defendant actually had knowledge of the information that the district judge had failed to provide to him. In this case, the district court, through its magistrate judges, had advised respondent, both at the initial appearance after respondent was arrested and at the arraignment after respondent was indicted, of his right to counsel at all stages of the proceeding. Respondent executed a waiver of rights form in which he acknowledged receiving and understanding these rights, and the district magistrate judge asked respondent at the arraignment whether he understood these rights. If the court of appeals had looked to the entire record to determine whether the rule eleven error in this case warranted reversal, it would have concluded, even under its own standards, applying harmless error review and asking whether the respondent knew the information that he had not been told during the rule eleven colloquy, that respondent, indeed, did have that information and, therefore, entered a valid guilty plea.
Ruth Bader Ginsburg: Mr. Dreeben? I'm not sure how...
Anthony M. Kennedy: your points two and three quite fit together.
Michael R. Dreeben: Ou- our second argument is that the proper inquiry into whether an error affects substantial rights is whether there is an effect on the outcome of the proceeding.
Anthony M. Kennedy: That that I understand.
Michael R. Dreeben: Well, it is it's a difficult inquiry to make if there is no information in the record that sheds light on it, and in that instance, the party that bears the burden of proof will probably lose, which is why it matters whether the standard is plain error review, in which the defendant bears the burden of proof, or harmless error review, in which case the Government bears the burden of proof.
Ruth Bader Ginsburg: Mr. Dreeben, if we answer what is your second question in your petition, not as outlined this morning, the second question being, do you look to the entire record or just the rule eleven colloquy, if we answer that question in your favor, look to the entire record, is it necessary to get into the two anterior questions that you outline, that is plain error versus harmless error, and then this one that troubled Justice Kennedy that you don't list as a question in your cert petition?
Michael R. Dreeben: Justice Ginsburg, I believe the Court can reverse the judgment based solely on a favorable resolution for the Government of the third question presented that is, if the Court does look to the entire record in this case, then I believe that the Ninth Circuit's judgment is incorrect even if it were correct on the other two points that I've outlined.
Ruth Bader Ginsburg: But if the if that is an academic question, that is, if you could argue, as I think you do, if you look at the whole record, then it doesn't matter what standard you apply, harmless error, plain error.
Michael R. Dreeben: That is true, and the Court could resolve the case solely on that basis.
Antonin Scalia: Alternatively we we could resolve it just on the basis of your third point.
Michael R. Dreeben: That would be resolution on what I think is the first question that we present in the...
Speaker: petition. But...
Antonin Scalia: M- maybe I got your numbers wrong, but but but...
Speaker: we we can...
Antonin Scalia: certainly resolve it on several of the questions without resolving the other ones.
Michael R. Dreeben: It's certainly possible to do that.
Antonin Scalia: Which is more important? I mean, if if if we're going to be very parsimonious and and not decide any more issues than we have to, which which is does the Government think is the more important issue in the case?
Michael R. Dreeben: The two that we presented I think are both equally important.
Speaker: deciding this.
Antonin Scalia: on the latter as well?
Michael R. Dreeben: There is a conflict on the latter as well.
Antonin Scalia: An- any court, other than this one, come out this way?
Michael R. Dreeben: No.
Speaker: substantial references.
Stephen G. Breyer: make any difference? The the plain versus the harmless? My only problem is I foresee writing more words.
Michael R. Dreeben: The Government doesn't ask the c- the Court to a- write new words.
Speaker: cases.
Stephen G. Breyer: So, the o- we don't have to talk about plain error or harmless error.
Michael R. Dreeben: Well, there are two competing definitions that are proposed for the Court on what an effect on substantial rights is.
Speaker: Justice Kennedy's...
Michael R. Dreeben: question suggested that there may be some...
Speaker: reason to question...
Stephen G. Breyer: my i- that's ex- you've got exactly what I'm concerned about.
Michael R. Dreeben: Justice Breyer, I certainly agree and I agreed with other questions that suggest that there is a very straightforward, simple resolution of this case that would involve making very little law.
Speaker: of judicial proceedings.
John Paul Stevens: advantages I don't know if it's a suffi- sufficient advantage of Judge Kozinski's position is a simple very sit- he very simple job for the court of appeals.
Michael R. Dreeben: The court of appeals should affirm because there is ample evidence that the defendant had knowledge of the particular right in question that he claims was not given to him at the rule...
Speaker: eleven colloquy.
John Paul Stevens: presumption that he fully understood it three months later.
Michael R. Dreeben: No.
Speaker: indicated.
Michael R. Dreeben: There is nothing else in the record, then I think that there's nothing to rebut the presumption.
Ruth Bader Ginsburg: What about this record where the defendant said a couple times I don't understand what this lawyer is talking about a- and this is my first time in in the criminal process? B- i- he was, as you said, told twice and signed a piece of paper that said counsel at every stage of the proceeding, but the defendant also said that he didn't s- he didn't understand what was going on.
Michael R. Dreeben: He said that the first time that he wanted to enter a guilty plea and the district judge recessed the proceedings for a week to give the lawyer an additional chance to explain to the defendant what was going on.
Speaker: defendant...
John Paul Stevens: the court did violate the rule...
Speaker: at that point.
Michael R. Dreeben: clearly violated the rule because rule eleven is a prophylactic rule that sweeps more broadly than the Constitution.
Anthony M. Kennedy: the problem the problem with your solution as is suggested suggested by Justice Stevens' question.
Michael R. Dreeben: I don't think that that's a necessary consequence of a ruling in our favor, Justice Kennedy.
Speaker: detract...
Sandra Day O'Connor: do you place any reliance on the amendment to the rule in nineteen eighty-three to add subsection H, which says any variance from the procedures required by this rule, meaning rule eleven, which does not affect substantial rights, shall be disregarded.
Speaker: in your view?
Michael R. Dreeben: it is applicable if the Court concludes that plain error review does not apply.
Speaker: of...
David H. Souter: ask you a question there? You pointed out I guess it's no question that subsection H was added, in effect, to negate the the automatic reversal rule that that had prevailed beforehand.
Michael R. Dreeben: Justice Souter, I s- believe that the reason that the drafters picked just one is the drafters were addressing a specific holding of this Court that, as Justice O'Connor indicated, had suggested that there was automatic reversal in the case of a rule eleven violation.
David H. Souter: But the cleanest way to negate it would be to simply say, you engage in some kind of an analysis of consequences.
Michael R. Dreeben: The drafters weren't thinking of this issue.
David H. Souter: But you could you could certainly accept the position that that there would not be a per se reversal under another rule without also accepting the position that fifty-two B would still apply.
Michael R. Dreeben: You could.
Speaker: this cou-
Ruth Bader Ginsburg: eleven H is addressed to the district court too, and the plai- you're talking about what should the standard be in the court of appeals.
Michael R. Dreeben: That's right, and rule fifty-two is also addressed to the district court.
Antonin Scalia: Mr. Dreeben, I'm I have a perplexity.
Michael R. Dreeben: Correct.
Speaker: [Inaudible]
Antonin Scalia: but but as the rule reads if the defendant is not represented by an attorney, that the defendant has the right to be represented by an attorney at every stage of the proceeding and, if necessary, one will be appointed to represent the defendant.
Michael R. Dreeben: That's rule eleven C two.
Speaker: The violation...
Michael R. Dreeben: in this case was of rule eleven C three, which enumerates for the defendant the various rights, not a complete list, but a partial list of rights that the defendant has at the trial.
Antonin Scalia: I see.
Speaker: And those rights...
Antonin Scalia: one is applicable whether or not he's represented.
Michael R. Dreeben: Correct.
Antonin Scalia: Fair enough.
Michael R. Dreeben: That that rule is a response to this Court's decision in Boykin versus Alabama which held that if the record is entirely silent on whether the defendant entered a knowing and intelligent plea, a court of appeals on direct review cannot uphold it.
Antonin Scalia: Would would would you be taking the same position regarding plain error review if what were at issue was C two rather than C three?
Michael R. Dreeben: Yes, but it would be an almost impossible burden...
Speaker: for the Government to satisfy.
Antonin Scalia: C two envisions a situation in which there's nobody to make the objection.
Michael R. Dreeben: That's right.
Antonin Scalia: And C three, well, s- doesn't always envision a situation...
Speaker: in which...
Antonin Scalia: counsel is present,
Speaker: does it?
Michael R. Dreeben: actually I want to re- revise the answer.
Speaker: u-
Michael R. Dreeben: I think that it would be very hard for us to win if the advice required under C two were not given and the defendant were not represented by counsel.
Antonin Scalia: Right.
Michael R. Dreeben: But not because only counsel can make an objection.
Speaker: May I ask this...
Ruth Bader Ginsburg: back to Justice Kennedy's question? That is, taking your position, there is really no muscle behind the instruction to the district judge.
Michael R. Dreeben: Well, I don't think, Justice Ginsburg, that the Court should frame a rule to provide a sanction.
Speaker: [Inaudible]
Antonin Scalia: much of a sanction on the judge anyway.
Michael R. Dreeben: The ultimate sanction...
Speaker: would fall...
Michael R. Dreeben: on society if...
Speaker: in fact...
John Paul Stevens: this question, Mr. Ru-.
Michael R. Dreeben: No, Justice Stevens, because whoever bore the bu- burden of proof on appeal is going to have to make that showing based on the existing record, and if the Government bears the burden and it can't establish harmlessness, then the court of appeals should vacate the plea.
John Paul Stevens: Burden of proof you're talking about then is not ratio- actually an evidentiary burden.
Speaker: case by...
John Paul Stevens: and there never would be a case in your view for for more evidence.
Michael R. Dreeben: I wouldn't say never and I wouldn't exclude the possibility that a district court that a court of appeals had discretion, but it sh- it's not the normal procedure.
Speaker: around it's...
John Paul Stevens: the rule are not the normal procedure either.
Speaker: very...
John Paul Stevens: quite rare.
Michael R. Dreeben: with sixty thousand Federal criminal convictions each year, even a very low error rate is going to produce a large number of cases and there are a large number of rule eleven cases that come to the court of appeals where there really is no substantial doubt that the defendant had all the information and counsel to plead guilty.
Speaker: what we'll...
John Paul Stevens: jeviation [: deviation] This is not a minor deviation.
Michael R. Dreeben: I think this is a minor deviation, Justice Stevens, because this defendant had been told about...
Speaker: this right.
John Paul Stevens: i- is assuming he hadn't been told, it would then it would be a major...
Speaker: deviation.
Michael R. Dreeben: counsel.
Speaker: counsel's a-
William H. Rehnquist: if he has counsel at arraignment and at a plea and so forth, surely he must realize he's going to get get counsel at the trial.
Michael R. Dreeben: It's virtually inevitable that it will be.
Speaker: about.
David H. Souter: we can't we can't start I don't think, we can start making distinctions within the the the rule eleven list among the rights that are supposed to be advised.
Michael R. Dreeben: He he he should know that, and rule eleven should be complied with, but I do not believe that there is a court of appeals case that reverses a conviction for failure to give this advice to a counseled defendant.
William H. Rehnquist: Very well, Mr. Dreeben.
Monica Knox: Mr. Chief Justice, and may it please the Court.
William H. Rehnquist: Well, what is the reasoning behind you say your position is that plain error is never applicable.
Monica Knox: Well, the initial starting place is what the advisory committee did.
Speaker: It would be...
Sandra Day O'Connor: in this in this case, if we do look to the entire record and if we do learn that this defendant was advised that he had a right to an attorney if he went to trial at the trial and had acknowledged that understanding, then why is it not oh one of these insubstantial errors contemplated by subsection H?
Monica Knox: Well, it is a substantial error in that it is one of the core concerns of rule eleven.
Speaker: If the record...
Sandra Day O'Connor: shows that the defendant, in fact, knew, what's the problem?
Monica Knox: If the record, in fact, shows that the defendant had the knowledge he needs to render an intelligent plea, I would agree that that would be harmless error.
Speaker: Why didn't they say that? Why didn't they say that...
Sandra Day O'Connor: in rule eleven itself that says you cannot look beyond the transcript of the plea hearing itself?
Monica Knox: Specifically there is nothing...
Speaker: in rule...
Monica Knox: eleven that says you cannot do that.
Speaker: time.
William H. Rehnquist: speak as if it were a recipe, you know.
Monica Knox: No.
Speaker: But this is the arraignment...
Anthony M. Kennedy: or the sent- this just one moment.
Speaker: the sentencing isn't a mass. Okay, thank you.
Speaker: We're talking about the initial --
Ruth Bader Ginsburg: pre- p- two pre-guilty plea, the arraignment and when the initial complaint was made.
Monica Knox: The record does not show how many defendants were being arraigned in this case, no.
Ruth Bader Ginsburg: But and at the arraignment at least at that stage, a lawyer had already been appointed, and wasn't it true that the lawyer was with the client at the arraignment?
Monica Knox: Yes.
Ruth Bader Ginsburg: And that, in addition to the oral warning in the courtroom, there was a document that had a rather simple paragraph, unusually plain English for for lawyers and judges.
Monica Knox: That's right, and we also have a client who repeatedly told the court that he wasn't understanding what his attorney was telling him.
Speaker: has...
David H. Souter: to the question of of what would will happen, if we get to that point, on on remand for consideration of a broader record if we rule against you on that.
Monica Knox: Well, I think it means in many cases it may not be easy to decide.
David H. Souter: Well, is is your b- is your your basic point is that Congress intended just to streamline these proceedings and it simply didn't want courts have to have to get into difficult evidentiary issues and that's why we should hold that they look no further than the four corners?
Monica Knox: Well, that is always one of the advantage of prophylactic rules is to prevent that later...
Speaker: type...
Monica Knox: of fact finding.
Antonin Scalia: This prophylactic rule doesn't say what you want us to do.
Monica Knox: There was no reason, in nineteen seventy-four when the advisory committee added G to the rule, to say that...
Speaker: specifically. Because it was...
Antonin Scalia: whole record.
Speaker: [Inaudible]
Monica Knox: it was the rule of McCarthy.
Antonin Scalia: Well what why wait what M- McCarthy didn't require looking to the record at all for any harmless error.
Monica Knox: No, but McCarthy wha- determined the issue of whether there was rule eleven error by looking only at the rule eleven colloquy.
Speaker: Boykin,
Monica Knox: those have to be established...
Antonin Scalia: I underst-
Monica Knox: on the record...
Speaker: at the...
Monica Knox: time.
Antonin Scalia: But the Government's not proposing to change that that McCarthy rule.
Monica Knox: Other than the policy reason that we've discussed, as well as what m- my argument as to what the advisory committee meant when it put both G and H into the rule, I don't have another reason that the Court should do it.
Speaker: I would suggest...
Sandra Day O'Connor: as I read the advisory committee notes when they added subsection H, I thought the note stated that harmless error review should be resolved solely on the basis of the rule eleven transcript and the other portions of the limited record made in such cases.
Monica Knox: I think it contemplated looking at the transcript with certain rule eleven violations.
Speaker: Government talks about...
Anthony M. Kennedy: in the language of the rule that su- supports your dichotomy here? Substantial rights in rule eleven H?
Speaker: Well, the rule itself...
Anthony M. Kennedy: textual basis?
Speaker: I think the Court...
Anthony M. Kennedy: there's some important rule eleven violations and unimportant ones.
Monica Knox: I think the Court itself recognized in Hyde that all provisions of the rules are not...
Speaker: the same. That C and D provision-
Anthony M. Kennedy: textual basis in the rule for that?
Monica Knox: Both the prov- C and D start out with language that says, a court may not accept a plea unless.
Speaker: provisions of the rule.
Anthony M. Kennedy: analysis is under C one.
Monica Knox: That's true.
Speaker: So, then that...
Anthony M. Kennedy: so, then there is no textual basis for your distinction.
Monica Knox: Well, at the time that rul- that H was added into rule eleven, the provisions of C one, two, and three m- w- excuse me C one, two, three, and four did not include the provisions about restitution.
Speaker: of the defendant.
William H. Rehnquist: you you said a moment ago I believe you referred to a case called Hyde.
Monica Knox: Hyde.
William H. Rehnquist: I- w- i- w- i- I don't see that in your brief.
Monica Knox: Yes.
Speaker: other...
William H. Rehnquist: does I don't see how that really bears on the question of whether there can be harmless error or not.
Monica Knox: The point I was trying to make, Mr. Chief Justice, is that there is a basis for distinguishing some of the rule eleven violations from other rule eleven violations, that they do not all stand on equal footing.
William H. Rehnquist: But...
Monica Knox: And I was only pointing out...
William H. Rehnquist: But, y- you know, even if they don't all stand on equal footing, certainly the pro- the provisions added in seventy-four suggest that all of them are subject to harmless error rule.
Monica Knox: The...
William H. Rehnquist: I mean...
Speaker: advisory...
Monica Knox: committee notes that went...
Speaker: along with the addition of H...
William H. Rehnquist: I mean the rule the ru- the additions themselves don't make any effort to distinguish between the various parts of rule eleven.
Monica Knox: The committee notes...
William H. Rehnquist: I d-
Monica Knox: that...
William H. Rehnquist: I d- wa- I wasn't asking about the committee...
Speaker: I was asking...
William H. Rehnquist: about the provisions of the rule themselves.
Monica Knox: No.
Speaker: has drawn that distinction. W-
Ruth Bader Ginsburg: I I'm looking...
Speaker: at the...
William H. Rehnquist: the notes?
Ruth Bader Ginsburg: at the notes, the advisory committee notes, on the addition of H, and what particular part do you say makes it clear that...
Speaker: that...
Monica Knox: I first, that we should back up to the year before H was added in.
William H. Rehnquist: Were those comments made in connection w- w- would are the are they placed in the record beside r- eleven H and eleven G? Mean...
Monica Knox: They well, d- n- no.
David H. Souter: In other words you're argument is that the that they have shown and I take it they have shown in this litany of examples that you referred to a moment ago a series of situations that they wanted to address.
Speaker: Is is that...
David H. Souter: your factual...
Speaker: claim in a nutshell?
Monica Knox: And it makes perfect sense that the committee would do that.
Speaker: And therefore...
Stephen G. Breyer: bit repetitive, but but assuming you're right that they did just import this and didn't discuss or intend to change, what you look to to decide if there is a harmless error, what about Justice O'Connor's question? Because in the note, they do say what you should look to is the transcript of the colloquy and also the other other what the exact words, but you we probably know the exact words the oth- the the other portions of the limited record made in such cases.
Monica Knox: I can only answer what I answered to Justice O'Connor, which is that they were referring to the more technical aspects of rule eleven and not the core requirements.
Stephen G. Breyer: Then from your point of view, it isn't a question of what we should look at.
Monica Knox: Well, both of those.
Speaker: the substantial rights.
Ruth Bader Ginsburg: you are essentially asking us to restore the automatic reversal rule with respect to this piece of advice that is, if you plead guilty, you give up your right to counsel at trial.
Monica Knox: No, I'm not actually advocating an automatic reversal rule.
Speaker: actually where the Court has to go.  Because...
Monica Knox: in order to determine whether a plea is intelligent, it turns on what knowledge the defendant has.
Speaker: right.
Ruth Bader Ginsburg: what something?
Monica Knox: For example, when the court gives him his right about confronting and cross examining witnesses, it could be given to him in the context of his attorney doing it.
Speaker: And...
John Paul Stevens: you this question? Do you agree with the Government that, assuming that you're right that it's harmless error review, assume the Go- burden is on the Government to establish harmlessness, but that they may look at the entire record, not just to the plea colloquy, that if we look at the retire record, we must conclude that the error was harmless?
Monica Knox: Absolutely not.
John Paul Stevens: Why not?
Monica Knox: Because in this record we have two proceedings that occurred months before the taking of Mr. Vonn's pleas.
Speaker: to make sure that he underst-
Anthony M. Kennedy: the defendant was actually preparing for trial a week earlier? Is that in the colloquy? Or i- pardon me.
Monica Knox: Well, it's in the...
Speaker: record that there was...
Anthony M. Kennedy: I'm wrong, but I thought this case was scheduled for trial and they were actually preparing for the trial.
Monica Knox: It is in the record that it was scheduled for trial.
Speaker: preparation...
David H. Souter: on the record to the effect that his defense counsel had said to him, by the way, if we go to trial, I'm out of here?
Monica Knox: No.
David H. Souter: Okay.
Monica Knox: No.
Speaker: defendants who believe that kind of thing.
Sandra Day O'Connor: I thought he originally entered a plea to one charge, but he was going to go on to trial on the other.
Monica Knox: They Th- it is true that the kni- the gun use allegation had been set for trial.
Speaker: Thank...
William H. Rehnquist: you, Ms. Knox.
Michael R. Dreeben: Unless the Court has any short questions the Government will submit.
William H. Rehnquist: Very well, the case is submitted.